DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Final Office Action filed 12 August 2021 and not repeated herein is overcome and hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Takayuki et al., JP2014046655 (“Takayuki”)(previously cited) in view of Watterott, EP 2565131 A1 (“Watterott”)(newly cited).  Proksch et al., US 2016/0059512 (“Proksch”)(newly cited) and Endert, US 2009/0151866 (“Endert”)(newly cited) are relied upon as an evidentiary reference for claims 1 and 4.
Regarding claims 1 and 4, Takayuki discloses a laminated packaging film comprising a three-dimensional molded portion which protrudes from the surface of the film wherein the three-dimensional molded portion is formed by compression molding via a set of molds [0001, 0006, 0009, 0014, 0015, 0037-0042, Figs. 3-7 ]. The three-dimensionally molded portion may be, inter alia, a pattern, characters, or Braille [0034, 0035].  As such, the Examiner considers the three-dimensional molded portion disclosed by Takayuki to be an embossed three-dimensionally shaped portion. 
The film comprises a heat sealable inner film layer formed from polyethylene and an outer stretched film layer formed from, inter alia, nylon [0007]. The inner film layer recovers a large amount and the outer stretched film layer recovers a small amount with regards to the compressive force [0037]. Thus, the outer film layer is understood to be less elastic than the inner film.  
Takayuki is silent regarding the heat sealable inner film having a thinnest part at the three-dimensionally shaped portion wherein the thinnest part has a thickness which is 50 to 95% of the thickness of the sealant film at a part other than the three-dimensionally shaped portion.
Watterott discloses a laminated packaging film comprising an embossed relief image which protrudes in a raised manner over the surface of the film (i.e. a three-dimensionally shaped portion) [0007, 0011, 0014, 0017, 0018, 0032, 0038, Figs. 2 and 3].  Watterott teaches that the height of the relief image can be influenced by, inter alia, 
Takayuki and Watterott are both directed towards laminate packaging films comprising a three-dimensional shaped portion which is formed by compression molding. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the laminated packaging film of Takayuki by varying the height of the three-dimensional shaped through routine experimentation by varying the contact pressure between the film and the mold and/or by the effect of temperature as taught by Watterott in order to arrive at a desired tactile feel and/or visual appearance (see MPEP 2144.05 II). It is Examiner’s position that one of ordinary skill in the art would have understood that the visual and tactile properties of an embossed feature can be varied by varying the height of the embossing.  In support of this position, the Examiner points to Proksch which serves as evidence that at the time the instant application was filed one of ordinary skill in the art would have would have appreciated that the visual aspect of an embossed feature can be varied by varying the depth (i.e. the height of the embossment) [0056].  Additionally, Endert provides evidence that at the time the instant application was effectively filed, it was understood by artisans within the art of embossing that the depth/height of embossed feature was known to be variable that can be controlled in order to arrive at desired texture design [0042].
It logically follows that increasing or decreasing the height of the three-dimensional shaped portion would have intrinsically increased or decreased the degree to which the film material is stretched. Thus, as the height of the three-dimensional .

Claims 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takayuki in view of Watterott and further in view of Otsuka et al. (US 2009/0129706 (“Otsuka”)(previously cited).
Regarding claim 3, as is described above, modified Takayuki discloses a multilayer package that is formed from a resin film that comprises an outer film and a sealant film as previously discussed. Takayuki discloses that the sealant layer can be formed from a polyethylene [0036].  However, Takayuki is silent regarding to the polyethylene being a linear low density polyethylene film.
Otuska discloses a bag that is formed from a laminated film [0129]. The laminated film comprises a sealant layer which may be formed from, inter alia, linear low density polyethylene (LLDPE) [0137].
Modified Takayuki and Otuska both disclose a pouch like bag that is formed from a laminated film with a sealant layer formed of a polyethylene material.  It would have been obvious to one of ordinary skill in the art at the time of the instant application was 
Regarding claim 5, modified Takayuki discloses a multilayer package that is formed from a resin film that comprises an outer film and a sealant film as previously discussed. Takayuki discloses that the laminate can comprise an intermediate layer [0036]. Modified Takayuki is silent regarding the intermediate layer being a stretched polyethylene terephthalate film.
Otuska discloses a bag that is formed from a laminated film [0129]. The film comprises an intermediate gas barrier layer formed of stretched polyethylene terephthalate film [0133]. 
Modified Takayuki and Otuska both disclose a pouch like bag that is formed from a laminated film with an intermediate layer. Thus, it would have been obvious to one of ordinary skill in the art at the time the instant application as effectively filed to have utilized the stretched polyethylene terephthalate film of Otuska for the intermediate layer of modified Takayuki motivated by the expectation of forming packaging having gas barrier properties.
Regarding claim 6,
Otuska discloses a bag that is formed from a laminated film [0129]. The film comprises an intermediate barrier layer formed aluminum vapor deposition stretched polyethylene terephthalate film [0146].
Modified Takayuki and Otuska both disclose a pouch like bag that is formed from a laminated film with an intermediate layer. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the aluminum vapor deposition stretched polyethylene terephthalate film of Otuska for the intermediate layer of modified Takayuki motivated by the expectation of forming a package having gas barrier properties.
Regarding claim 7, modified Takayuki discloses a multilayer package that is formed from a resin film that comprises an outer film and a sealant film as previously discussed. Takayuki discloses that the laminate can comprise an intermediate layer [0036].  Modified Takayuki is silent with regards to the intermediate layer being a metal foil.
Otuska discloses a bag that is formed from a laminated film [0129]. The film comprises an intermediate gas barrier layer formed from aluminum foil [0133]. 
Modified Takayuki and Otuska both disclose a pouch like bag that is formed from a laminated film with an intermediate layer. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the aluminum foil film of modified Otuska for the intermediate layer of Takayuki motivated by the expectation of forming packaging having gas barrier properties.



Response to Arguments
Applicant's arguments filed 12 November 2021 have been fully considered and are found persuasive. As such, a new grounds of rejection has been set forth in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782